Exhibit 10.2

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of December 23, 2009 (this
“Agreement”, is entered into by and among Ligand Pharmaceuticals Incorporated, a
Delaware corporation (“Buyer”), Neurogen Corporation, a Delaware corporation
(“Target”), and Registrar and Transfer Company, a New Jersey corporation, as
Rights Agent (the “Rights Agent”) and as initial H3 CVR Registrar (as defined
herein).

Preamble

Buyer, Neon Signal, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Buyer (“Sub”), and Target have entered into an Agreement and Plan
of Merger dated as of August 23, 2009 (the “Merger Agreement”), pursuant to
which Sub will merge with and into Target (the “Merger”), with Target surviving
the Merger as a subsidiary of Buyer.

Pursuant to the Merger Agreement, Buyer agreed to create and issue to Target’s
stockholders of record immediately before the effective time of the Merger,
contingent value rights as hereinafter described.

The parties have done all things necessary to make the contingent value rights,
when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Buyer and to make this Agreement a valid and binding agreement of
Buyer, in accordance with its terms.

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions.

(a) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(i) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(ii) all accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with United States
generally accepted accounting principles, as in effect on the date hereof;

(iii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(iv) unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, words denoting any gender shall include
all genders and words denoting natural Persons shall include corporations,
partnerships and other Persons and vice versa; and



--------------------------------------------------------------------------------

(v) all references to “including” shall be deemed to mean including without
limitation.

(b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:

“Achievement Certificate” has the meaning set forth in Section 2.4(a).

“Board of Directors” means the board of directors of Buyer.

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Buyer to have been duly adopted by the Board of Directors
and to be in full force and effect on the date of such certification, and
delivered to the Rights Agent.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to remain closed.

“Holder” means a Person in whose name a H3 CVR is registered in the H3 CVR
Register.

“H3 Antagonist Program” means the antagonist program conducted before the Merger
by Target intended to create an H3 receptor drug, and as may be continued after
the Merger by Buyer.

“H3 CVR Payment Amount” means, as applicable, an H3 Licensing Option Payment
Amount, an H3 Sale Option Payment Amount, the H3 Licensing Payment or the H3
Sale Payment Amount (together with any H3 Licensing Option Payment Amount). For
purposes of clarity, the Holders shall only be entitled to either the H3
Licensing Payment or the H3 Sale Payment Amount (together with any H3 Licensing
Option Payment Amount), or neither of them, but in no circumstances both.

“H3 CVR Payment Date” means the date (if any and if ever) that an H3 CVR Payment
Amount is payable by Buyer to the Holders, which date shall be established
pursuant to Section 2.4.

“H3 CVR Payment Event” means, as applicable, an H3 Licensing Option Event, an H3
Licensing Event, an H3 Sale Option Event or an H3 Sale Event.

“H3 CVR Register” has the meaning set forth in Section 2.3(b).

“H3 CVR Registrar” has the meaning set forth in Section 2.3(b).

“H3 CVRs” means the H3 Contingent Value Rights issued by Buyer pursuant to the
Merger Agreement and this Agreement.

“H3 Licensing Event” means the licensing (but not to include a license in a
transaction which includes no royalty nor milestone payments) by Buyer to any
Person (other than to Buyer) of a drug candidate or technology or Intellectual
Property from the H3 Antagonist Program.

 

2



--------------------------------------------------------------------------------

“H3 Licensing Option Event” means the grant of an option by Buyer to any Person
(other than Buyer) to enter into an H3 Licensing Event.

“H3 Licensing Option Payment Amount” means an amount equal to 50% of the
aggregate cash proceeds actually received by Buyer, or any of its subsidiaries
or Affiliates, after the Effective Time and prior to the Outside Date, in
connection with an H3 Licensing Option Event, less any costs and expenses
reasonably incurred by Buyer, or any of its subsidiaries or Affiliates, in
connection with the H3 Licensing Option Event (including attorneys fees and
brokers commissions).

“H3 Licensing Payment” means, in the event of an H3 Licensing Event, an
aggregate amount equal to $4,000,000 in cash less any H3 Licensing Option
Payment Amount.

“H3 Sale Event” means the consummation of the sale or other similar transfer
(that does not qualify as a H3 Licensing Event) by Buyer to any Person (other
than Buyer) of a drug candidate or technology or Intellectual Property from the
H3 Antagonist Program.

“H3 Sale Option Event” means the grant of an option by Buyer to any Person
(other than Buyer) to enter into a H3 Sale Event.

“H3 Sale Option Payment Amount” means an amount equal to 50% of the aggregate
cash proceeds actually received by Buyer, or any of its subsidiaries or
Affiliates, after the Effective Time and prior to the Outside Date, in
connection with an H3 Sale Option Event, less any costs and expenses reasonably
incurred by Buyer, or any of its subsidiaries or Affiliates, in connection with
the H3 Sale Option Event (including attorneys fees and brokers commissions).

“H3 Sale Payment Amount” means an amount equal to 50% of the aggregate cash
proceeds actually received by Buyer, or any of its subsidiaries or Affiliates,
after the Effective Time and prior to the Outside Date, in connection with an H3
Sale Event, less any costs and expenses reasonably incurred by Buyer, or any of
its subsidiaries or Affiliates, in connection with the H3 Sale Event (including
attorneys fees and brokers commissions).

“Non-Achievement Certificate” has the meaning set forth in Section 2.4(b).

“Notice of Objection” has the meaning set forth in Section 2.4(d).

“Objection Period” has the meaning set forth in Section 2.4(d).

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case, of Buyer, in his or her capacity
as such an officer, and delivered to the Rights Agent.

“Outside Date” means December 23, 2012; provided, that if pursuant to the
preceding subsections the Outside Date has not already occurred by the H3
Licensing Event, then the Outside Date shall mean immediately after the H3
Licensing Event; and provided further, that in the event of an H3 Licensing
Option Event or an H3 Sale Option Event, the Outside Date shall not occur before
the earliest of the exercise, expiration or termination of such option.

“Permitted Transfer” means: (i) the transfer of any or all of the H3 CVRs (upon
the death of the Holder) by will or intestacy; (ii) transfer by instrument to an
inter vivos or testamentary trust in which the H3 CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with

 

3



--------------------------------------------------------------------------------

divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a pro-rata distribution by the transferring
partnership or limited liability company to its partners or members, as
applicable; (v) a transfer made by operation of law (including a consolidation
or merger) or in connection with the dissolution, liquidation or termination of
any corporation, limited liability company, partnership or other entity; (vi) a
transfer from a participant’s account in a tax-qualified employee benefit plan
to the participant or to such participant’s account in a different tax-qualified
employee benefit plan or to a tax-qualified individual retirement account for
the benefit of such participant; or (vii) a transfer from a participant in a
tax-qualified employee benefit plan, who received the H3 CVRs from such
participant’s account in such tax-qualified employee benefit plan, to such
participant’s account in a different tax-qualified employee benefit plan or to a
tax-qualified individual retirement account for the benefit of such participant.

“Person” means any natural person, corporation, partnership, limited liability
company, trust, estate, other firm or entity, or governmental body.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

“Rights Agent Fee” means the agreed-upon fee of the Rights Agent to act in such
capacity pursuant to the terms of this Agreement.

“Surviving Person” has the meaning set forth in Section 6.1(a)(i).

ARTICLE II

CONTINGENT VALUE RIGHTS

Section 2.1. Issuance of H3 CVRs; Appointment of Rights Agent.

(a) The H3 CVRs shall be issued pursuant to the Merger Agreement at the time and
in the manner set forth in the Merger Agreement.

(b) Buyer hereby appoints Registrar and Transfer Company as the Rights Agent to
act as rights agent for Buyer in accordance with the instructions hereinafter
set forth in this Agreement, and the Rights Agent hereby accepts such
appointment.

Section 2.2. Nontransferable.

The H3 CVRs shall not be sold, assigned, transferred, pledged, encumbered or in
any other manner transferred or disposed of, in whole or in part, other than
through a Permitted Transfer.

Section 2.3. No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) The H3 CVRs shall not be evidenced by a certificate or other instrument.

(b) The Rights Agent shall keep a register (the “H3 CVR Register”) for the
registration of H3 CVRs. The Rights Agent is hereby initially appointed “H3 CVR
Registrar” for the purpose of registering H3 CVRs and transfers of H3 CVRs as
herein provided. Upon any change in the identity of the Rights Agent, the
successor Rights Agent shall automatically also become the successor H3 CVR
Registrar.

 

4



--------------------------------------------------------------------------------

(c) Subject to the restriction on transferability set forth in Section 2.2,
every request made to transfer a H3 CVR must be in writing and accompanied by a
written instrument or instruments of transfer and any other requested
documentation in a form reasonably satisfactory to Buyer and the H3 CVR
Registrar, duly executed by the registered Holder or Holders thereof or by the
duly appointed legal representative thereof or by a duly authorized attorney,
such signature to be guaranteed by a participant in a recognized Signature
Guarantee Medallion Program. A request for a transfer of a H3 CVR shall be
accompanied by such documentation establishing that the transfer is a Permitted
Transfer as may be reasonably requested by Buyer and/or the H3 CVR Registrar
(including opinions of counsel), if appropriate. Upon receipt of such written
request and materials, the H3 CVR Registrar shall, subject to its reasonable
determination that the transfer instrument is in proper form and the transfer
otherwise complies with the other terms and conditions herein, register the
transfer of the H3 CVRs in the H3 CVR Register. All duly transferred H3 CVRs
registered in the H3 CVR Register shall be the valid obligations of Buyer,
evidencing the same right and shall entitle the transferee to the same benefits
and rights under this Agreement, as those previously held by the transferor. No
transfer of a H3 CVR shall be valid until registered in the H3 CVR Register, and
any transfer not duly registered in the H3 CVR Register will be void ab initio.
Any transfer or assignment of the H3 CVRs shall be without charge (other than
the cost of any transfer tax which shall be the responsibility of the
transferor) to the Holder.

(d) A Holder may make a written request to the H3 CVR Registrar to change such
Holder’s address of record in the H3 CVR Register. The written request must be
duly executed by the Holder. Upon receipt of such written notice, the H3 CVR
Registrar shall promptly record the change of address in the H3 CVR Register.

Section 2.4. Payment Procedures.

(a) Promptly following the occurrence of an H3 CVR Payment Event, but in no
event later than five Business Days after the occurrence of an H3 CVR Payment
Event, Buyer shall deliver to the Rights Agent a certificate (the “Achievement
Certificate”), certifying that the Holders are entitled to receive an H3 CVR
Payment Amount. No transaction described in Section 6.1(a) hereof shall give the
Holders the right to receive an H3 CVR Payment Amount.

(b) If any H3 CVR Payment Event has not occurred on or before the Outside Date,
then, within five Business Days after the Outside Date, Buyer shall deliver to
the Rights Agent a certificate (the “Non-Achievement Certificate”), stating that
the H3 CVR Payment Event did not occur.

(c) Except as otherwise requested by any Holder, the Rights Agent shall promptly
(and in no event later than five Business Days after receipt thereof) send each
Holder a copy of any Achievement Certificate or Non-Achievement Certificate at
its registered address.

(d) Upon demand by any Holder or Holders of at least 20% in the aggregate of the
outstanding H3 CVRs within 45 calendar days after distribution by the Rights
Agent of a Non-Achievement Certificate (the “Objection Period”), the Rights
Agent shall deliver a written notice to Buyer prepared by such Holder or Holders
specifying that such Holder or Holders object to the determination of Buyer that
the H3 CVR Payment Event did not occur (a “Notice of Objection”) and stating the
reason upon which

 

5



--------------------------------------------------------------------------------

such Holder or Holders have determined that the H3 CVR Payment Event has
occurred on or before the Outside Date. Any dispute arising from a Notice of
Objection shall be resolved in accordance with the procedure set forth in
Section 7.12, which decision shall be binding on the parties hereto and every
Holder (including the Holders not participating therein).

(e) If a Notice of Objection has not been delivered to Buyer within the
Objection Period, then the Holders shall have no right to receive the H3 CVR
Payment Amount, and Buyer and the Rights Agent shall have no further obligations
with respect to the H3 CVR Payment Amount.

(f) If Buyer delivers an Achievement Certificate to the Rights Agent or if the
H3 CVR Payment Amount is determined to be payable pursuant to Section 2.4(d)
above, Buyer shall establish a H3 CVR Payment Date that is within 15 calendar
days after the date of the Achievement Certificate or the date of final
determination pursuant to Section 2.4(d) above, as applicable. At least five
Business Days before such H3 CVR Payment Date, Buyer shall cause the H3 CVR
Payment Amount to be delivered to the Rights Agent, who will in turn, on the H3
CVR Payment Date, distribute the H3 CVR Payment Amount to the Holders (each
Holder being entitled to receive its pro rata share of the H3 CVR Payment Amount
based on the number of H3 CVRs held (as of the date of the Achievement
Certificate or the date of final determination pursuant to Section 2.4(d) above,
as applicable) by such Holder as reflected on the H3 CVR Register) (i) by check
mailed to the address of each such respective Holder as reflected in the H3 CVR
Register as of the close of business on the last Business Day before such H3 CVR
Payment Date, or, (ii) with respect to any Holder that is due payment pursuant
to this Agreement in excess of $1,000,000 who has provided the Rights Agent with
wire transfer instructions, by wire transfer of immediately available funds to
such account.

(g) Buyer shall be entitled to deduct and withhold, or cause to be deducted or
withheld, from each H3 CVR Payment Amount otherwise payable pursuant to this
Agreement, such amounts as Buyer or the applicable subsidiary of Buyer is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code, or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld or paid over to or deposited with the
relevant governmental entity, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Holder in respect of which
such deduction and withholding was made.

(h) Subject to prior execution and delivery by the Rights Agent of a reasonable
and customary confidentiality/nonuse agreement, Buyer shall promptly furnish to
the Rights Agent all information and documentation in connection with this
Agreement and the H3 CVRs that the Rights Agent or any Holder or Holders of at
least 20% in the aggregate of the outstanding H3 CVRs may reasonably request in
connection with the determination of whether the H3 CVR Payment Event has
occurred. Subject to prior execution and delivery by the applicable Holders of a
reasonable and customary confidentiality/nonuse agreement, the Rights Agent
shall forward any information and documentation it receives to the Holders who
request such information.

Section 2.5. No Voting, Dividends or Interest; No Equity or Ownership Interest
in Buyer.

(a) The H3 CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable on the H3 CVRs to any Holder.

 

6



--------------------------------------------------------------------------------

(b) The H3 CVRs shall not represent any equity or ownership interest in Buyer or
in any constituent company to the Merger.

Section 2.6. Sole Discretion and Decision Making Authority; No Fiduciary Duty.

(a) Notwithstanding anything contained herein to the contrary, Buyer shall have
sole discretion and decision making authority, which shall be exercised in good
faith, over any continued operation of, development of or investment in the H3
Antagonist Program and over when (if ever) and whether to pursue, or enter into,
a licensing agreement and/or sale agreement and/or similar transfer agreement
and/or agreement for the grant of an option to enter into any such transaction
with respect to a drug candidate or technology or Intellectual Property from the
H3 Antagonist Program, and upon what terms and conditions.

ARTICLE III

THE RIGHTS AGENT

Section 3.1. Certain Duties and Responsibilities.

(a) The Rights Agent shall not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence. No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers.

(b) Any Holder or Holders of at least 20% in the aggregate of the outstanding H3
CVRs may direct the Rights Agent to act on behalf of the Holders in enforcing
any of its or their rights hereunder, including, without limitation, the
delivery of any Notice of Objection and negotiation or arbitration pursuant to
Section 7.12. The Rights Agent shall be under no obligation to institute any
action, suit or legal proceeding or to take any other action likely to involve
material expense unless such Holder or Holders shall furnish the Rights Agent
with reasonable security and indemnity for any costs and expenses which may be
incurred. All rights of action under this Agreement may be enforced by the
Rights Agent, and any action, suit or proceeding instituted by the Rights Agent
shall be brought in its name as Rights Agent, and any recovery of judgment shall
be for the ratable benefit of all the Holders, as their respective rights or
interests may appear.

Section 3.2. Certain Rights of Rights Agent.

The Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent. In
addition:

(a) the Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) whenever the Rights Agent shall deem it desirable that a matter be proved or
established before taking, suffering or omitting any action hereunder, the
Rights Agent may, in the absence of willful misconduct, bad faith or gross
negligence on its part, rely upon an Officer’s Certificate;

 

7



--------------------------------------------------------------------------------

(c) the Rights Agent may engage and consult with counsel of its selection and
the written advice of such counsel or any opinion of counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;

(d) in the event of arbitration, the Rights Agent may engage and consult with
tax experts, valuation firms and other experts and third parties that it, in its
sole and absolute discretion, deems appropriate or necessary to enable it to
discharge its duties hereunder;

(e) the permissive rights of the Rights Agent to do things enumerated in this
Agreement shall not be construed as a duty;

(f) the Rights Agent shall not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises;

(g) Buyer agrees to indemnify the Rights Agent for, and hold the Rights Agent
harmless against, any loss, liability, claim, demands, suits or expense (in each
case pertaining to the Rights Agent’s own account only) arising out of or in
connection with the Rights Agent’s duties under this Agreement, including the
costs and expenses of defending the Rights Agent against any claims, charges,
demands, suits or loss, unless such loss shall have been determined by a court
of competent jurisdiction to be a result of the Rights Agent’s willful
misconduct, bad faith or gross negligence; and

(h) Buyer agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement, as set forth on Schedule 1 hereto, and (ii) to
reimburse the Rights Agent for all taxes and governmental charges, reasonable
expenses and other charges of any kind and nature incurred by the Rights Agent
in the execution of this Agreement (other than taxes measured by the Rights
Agent’s net income). The Rights Agent shall also be entitled to reimbursement
from Buyer for all reasonable and necessary out-of-pocket expenses (including
reasonable fees and expenses of the Rights Agent’s counsel and agent) paid or
incurred by it in connection with the administration by the Rights Agent of its
duties hereunder. An invoice for the Rights Agent Fee will be rendered a
reasonable time before, and paid on, the effective date of the applicable
transaction. An invoice for any out-of-pocket expenses and per item fees
realized will be rendered and payable within 30 calendar days after receipt by
Buyer. Buyer agrees to pay to Rights Agent any amounts, including fees and
expenses, payable in favor of the Rights Agent in connection with any dispute,
resolution or arbitration arising under or in connection with the Agreement;
provided, however, that in the event of a resolution in favor of Buyer, any
amounts, including fees and expenses, payable by Buyer in favor of the Rights
Agent or payable in favor of Buyer related to such dispute, resolution or
arbitration shall be offset against the H3 CVR Payment Amount, if any, or any
payment to be made thereafter under any of the other CVR Agreements.

Section 3.3. Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
Buyer specifying a date when such resignation shall take effect, which notice
shall be sent at least 30 days before the date so specified.

 

8



--------------------------------------------------------------------------------

(b) If the Rights Agent shall resign, be removed or become incapable of acting,
Buyer, by way of a Board Resolution, shall promptly appoint a qualified
successor Rights Agent who may (but need not) be a Holder but shall not be an
officer of Buyer. The successor Rights Agent so appointed shall, forthwith upon
its acceptance of such appointment in accordance with this Section 3.3(b),
become the successor Rights Agent.

(c) Buyer shall give notice of each resignation and each removal of a Rights
Agent and each appointment of a successor Rights Agent by mailing written notice
of such event by first-class mail, postage prepaid, to the Holders as their
names and addresses appear in the H3 CVR Register. Each notice shall include the
name and address of the successor Rights Agent. If Buyer fails to send such
notice within ten days after acceptance of appointment by a successor Rights
Agent, the successor Rights Agent shall cause such notice to be mailed at the
expense of Buyer.

Section 3.4. Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder shall execute, acknowledge and
deliver to Buyer and to the retiring Rights Agent an instrument accepting such
appointment and a counterpart of this Agreement, and thereupon such successor
Rights Agent, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts and duties of the retiring Rights Agent;
provided, that upon the request of Buyer or the successor Rights Agent, such
retiring Rights Agent shall execute and deliver an instrument transferring to
such successor Rights Agent all the rights, powers and trusts of the retiring
Rights Agent and shall cooperate in the transfer of all relevant data, including
the H3 CVR Register, to the successor Rights Agent.

ARTICLE IV

COVENANTS

Section 4.1. List of Holders.

Buyer shall furnish or cause to be furnished to the Rights Agent in such form as
Buyer receives from its transfer agent (or other agent performing similar
services for Buyer), the names, addresses and shareholdings of the Holders,
within five Business Days after the effective time of the Merger.

Section 4.2. Payment of H3 CVR Payment Amount.

Buyer shall duly and promptly pay the H3 CVR Payment Amount, if any, in
immediately available funds, to the Rights Agent to be distributed to the
Holders in the manner provided for in Section 2.4 and in accordance with the
terms of this Agreement.

Section 4.3. Assignments.

Buyer shall not, in whole or in part, assign any of its obligations under this
Agreement other than in accordance with the terms of Section 6.1 hereof.

 

9



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENTS

Section 5.1. Amendments Without Consent of Holders.

(a) Without the consent of any Holders or the Rights Agent, Buyer, when
authorized by a Board Resolution, at any time and from time to time, may enter
into one or more amendments hereto, for any of the following purposes:

(i) to evidence the succession of another Person to Buyer and the assumption by
any such successor of the covenants of Buyer herein in a transaction
contemplated by Section 6.1 hereof; or

(ii) to evidence the termination of the H3 CVR Registrar and the succession of
another Person as a successor H3 CVR Registrar and the assumption by any
successor of the obligations of the H3 CVR Registrar herein.

(b) Without the consent of any Holders, Buyer, when authorized by a Board
Resolution, and the Rights Agent, in the Rights Agent’s sole and absolute
discretion, at any time and from time to time, may enter into one or more
amendments hereto, for any of the following purposes:

(i) to evidence the succession of another Person as a successor Rights Agent and
the assumption by any successor of the covenants and obligations of the Rights
Agent herein;

(ii) to add to the covenants of Buyer such further covenants, restrictions,
conditions or provisions as the Board of Directors and the Rights Agent shall
consider to be for the protection of the Holders; provided, that in each case,
such provisions shall not adversely affect the interests of the Holders;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided, that in each case, such provisions shall not adversely
affect the interests of the Holders; or

(iv) to add, eliminate or change any provision of this Agreement unless such
addition, elimination or change is adverse to the interests of the Holders.

(c) Promptly after the execution by Buyer and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.1, Buyer shall mail a notice
thereof by first-class mail to each of the Holders at their addresses as they
shall appear on the H3 CVR Register, setting forth in general terms the
substance of such amendment.

Section 5.2. Amendments With Consent of Holders.

(a) Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be made
without the consent of the Holders), with the consent of the Holders of not less
than a majority of the outstanding H3 CVRs, whether evidenced in writing or
taken at a meeting of the Holders, Buyer, when authorized by a Board Resolution,
and the Rights Agent may enter into one or more amendments hereto for the
purpose of adding, eliminating or changing any provisions of this Agreement,
even if such addition, elimination or change is in any way adverse to the
interests of the Holders.

 

10



--------------------------------------------------------------------------------

(b) Promptly after the execution by Buyer and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.2, Buyer shall mail a notice
thereof by first-class mail to the Holders at their addresses as they shall
appear on the H3 CVR Register, setting forth in general terms the substance of
such amendment.

Section 5.3. Execution of Amendments.

In executing any amendment permitted by this Article V, the Rights Agent shall
be entitled to receive, and shall be fully protected in relying upon, an opinion
of counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Rights Agent may, but is not obligated to,
enter into any such amendment that affects the Rights Agent’s own rights,
privileges, covenants or duties under this Agreement or otherwise.

Section 5.4. Effect of Amendments.

Upon the execution of any amendment under this Article V, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.

ARTICLE VI

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 6.1. Buyer May Consolidate, Etc.

(a) Buyer shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

(i) the Person formed by such consolidation or into which Buyer is merged or the
Person that acquires by conveyance or transfer, or that leases, the properties
and assets of Buyer substantially as an entirety (the “Surviving Person”) shall
expressly assume payment (if and to the extent required hereunder) of amounts on
all the H3 CVRs and the performance of every duty and covenant of this Agreement
on the part of Buyer to be performed or observed; and

(ii) Buyer has delivered to the Rights Agent an Officer’s Certificate, stating
that such consolidation, merger, conveyance, transfer or lease complies with
this Article VI and that all conditions precedent herein provided for relating
to such transaction have been complied with.

(b) In the event Buyer conveys, transfers or leases its properties and assets
substantially as an entirety in accordance with the terms and conditions of this
Section 6.1, Buyer and the Surviving Person shall be jointly and severally
liable for the payment of the H3 CVR Payment Amount and the performance of every
duty and covenant of this Agreement on the part of the Buyer to be performed or
observed.

 

11



--------------------------------------------------------------------------------

Section 6.2. Successor Substituted.

Upon any consolidation of or merger by Buyer with or into any other Person, or
any conveyance, transfer or lease of the properties and assets substantially as
an entirety to any Person in accordance with Section 6.1, the Surviving Person
shall succeed to, and be substituted for, and may exercise every right and power
of, Buyer under this Agreement with the same effect as if the Surviving Person
had been named as Buyer herein, and thereafter the predecessor Person shall be
relieved of all obligations and covenants under this Agreement and the H3 CVRs.

ARTICLE VII

OTHER PROVISIONS OF GENERAL APPLICATION

Section 7.1. Notices to Rights Agent and Buyer.

Any request, demand, authorization, direction, notice, consent, waiver or other
document provided or permitted by this Agreement shall be sufficient for every
purpose hereunder if in writing and sent by facsimile transmission, delivered
personally, or by certified or registered mail (return receipt requested and
first-class postage prepaid) or sent by a nationally recognized overnight
courier (with proof of service), addressed as follows, and shall be deemed to
have been given upon receipt:

(a) if to the Rights Agent, addressed to it at 10 Commerce Drive, Cranford, New
Jersey 07016, facsimile at (908) 497-2314, or at any other address previously
furnished in writing to the Holders and Buyer by the Rights Agent in accordance
with this Section 7.1; or

(b) if to Buyer, addressed to it at 11085 North Torrey Pines Road, Suite 300, La
Jolla, California 92037, facsimile at (858) 550-7272, or at any other address
previously furnished in writing to the Rights Agent and the Holders by Buyer in
accordance with this Section 7.1.

Section 7.2. Notice to Holders.

Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder affected by such event,
at his, her or its address as it appears in the H3 CVR Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Holders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.

Section 7.3. Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

Section 7.4. Successors and Assigns.

All covenants and agreements in this Agreement by Buyer shall bind its
successors and assigns, whether so expressed or not.

Section 7.5. Benefits of Agreement.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the parties hereto, the Holders and their permitted successors and assigns
hereunder) any benefit or any legal or equitable right, remedy or claim under
this Agreement or

 

12



--------------------------------------------------------------------------------

under any covenant or provision herein contained, all such covenants and
provisions being for the sole benefit of the parties hereto, the Holders and
their permitted successors and assigns. The Holders shall have no rights or
remedies hereunder except as expressly set forth herein.

Section 7.6. Governing Law.

This Agreement and the H3 CVRs shall be governed by and construed in accordance
with the laws of the State of Delaware without regards to its rules of conflicts
of laws.

Section 7.7. Legal Holidays.

In the event that a H3 CVR Payment Date shall not be a Business Day, then,
notwithstanding any provision of this Agreement to the contrary, any payment
required to be made in respect of the H3 CVRs on such date need not be made on
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the H3 CVR Payment Date.

Section 7.8. Severability Clause.

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid or
illegal or unenforceable provision had never been contained herein. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the court or other tribunal making such determination is
authorized and instructed to modify this Agreement so as to effect the original
intent of the parties as closely as possible so that the transactions and
agreements contemplated herein are consummated as originally contemplated to the
fullest extent possible.

Section 7.9. Counterparts.

This Agreement may be signed in any number of counterparts (which may be
effectively delivered by facsimile or other electronic means), each of which
shall be deemed to constitute but one and the same instrument

Section 7.10. Termination.

This Agreement shall terminate and be of no further force or effect, and the
parties hereto shall have no liability hereunder, upon the earliest to occur of
(a) the payment of the H3 CVR Payment Amount, (b) in the event that a Notice of
Objection is not delivered within the Objection Period, the expiration of the
Objection Period or (c) in the event of the delivery of a Notice of Objection,
either (i) the final determination in accordance with this Agreement that a H3
CVR Payment Event has not been achieved or (ii) the fulfillment of any payment
or other obligation required pursuant to a final determination made in
accordance with this Agreement.

Section 7.11. Entire Agreement.

This Agreement and the Merger Agreement represent the entire understanding of
the parties hereto with reference to the H3 CVRs and this Agreement supersedes
any and all other oral or written agreements made with respect to the H3 CVRs,
except for the Merger Agreement. If and to the extent that any provision of this
Agreement is inconsistent or conflicts with the Merger Agreement, this Agreement
shall govern and be controlling.

 

13



--------------------------------------------------------------------------------

Section 7.12. Negotiation; Arbitration.

(a) Before any arbitration pursuant to Section 7.12(b), Buyer, the Rights Agent
and, if available, any Holder or Holders of at least 20% in the aggregate of the
outstanding H3 CVRs shall negotiate in good faith for a period of 30 days to
resolve any controversy or claim arising out of or relating to this Agreement or
the breach thereof.

(b) After expiration of the 30-day period contemplated by Section 7.12(a), such
controversy or claim, including any claims for breach of this Agreement, shall
be settled by arbitration administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. Buyer,
the Rights Agent and/or any Holder or Holders of at least 20% in the aggregate
of the outstanding H3 CVRs may initiate an arbitration for any matter relating
to this Agreement. However, in the event of a dispute arising from the delivery
of a Notice of Objection, the sole matter to be settled by arbitration shall be
whether a H3 CVR Payment Event has occurred on or before the Outside Date. The
number of arbitrators shall be three. Within 15 days after the commencement of
arbitration, each party shall select one person to act as arbitrator, and the
two selected shall select a third arbitrator within 15 days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association. The place of the arbitration shall be San
Diego, California. The arbitrators shall be lawyers or retired judges with
experience in the life sciences industry and with mergers and acquisitions.
Except as may be required by law, neither a party nor an arbitrator may disclose
the existence, content or results of any arbitration hereunder without the prior
written consent of both parties (provided that the Rights Agent may disclose to
the Holders any such information without the consent of Buyer). Any award
payable in favor of the Holders or the Rights Agent as a result of arbitration
shall be distributed to the Holders on a pro rata basis, based on the number of
H3 CVRs held by each Holder. Buyer shall pay all fees and expenses of the
arbitration forum, including the costs and expenses billed by the arbitrators in
connection with the performance of their duties described herein; provided,
however, that if the arbitrator rules in favor of Buyer, the Arbitrator’s fees
and expenses shall be offset against the H3 CVR Payment Amount, if any, or any
payment to be made thereafter under any of the other CVR Agreements. Each party
shall be responsible for its own attorney fees, expenses and costs of
investigation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

LIGAND PHARMACEUTICALS INCORPORATED By:  

/s/ Charles Berkman

Name:  

Charles Berkman

Title:  

Vice President, General Counsel and Secretary

NEUROGEN CORPORATION By:  

/s/ Steve Davis

Name:  

Steve Davis

Title:  

President & CEO

REGISTRAR AND TRANSFER COMPANY By:  

/s/ William P. Tatler

Name:  

William P. Tatler

Title:  

Vice President

 

15